968 F.2d 92
296 U.S.App.D.C. 356
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MIDLANTIC BEEF AND VEAL, INC., d/b/a/ Western Beef Company,Inc., Respondent.
No. 91-1451.
United States Court of Appeals, District of Columbia Circuit.
June 25, 1992.

Before MIKVA, Chief Judge, and HARRY T. EDWARDS and RUTH BADER GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the application for summary entry of a judgment enforcing an order of the National Labor Relations Board ("NLRB"), the letter from respondent's former president and the response thereto, it is


2
ORDERED that the motion be granted.   Summary enforcement is appropriate because the NLRB's September 28, 1990 Decision and Order is not moot,  see NLRB v. Maywood Plant of Grede Plastics, 628 F.2d 1, 7 (D.C.Cir.1980);   Cap Santa Vue v. NLRB, 424 F.2d 883, 885-86 (D.C.Cir.1970), and the respondent has waived its right to challenge this action,  see NLRB v. Continental Hagen Corp., 932 F.2d 828, 831 (9th Cir.1991).   The NLRB's Decision and Order, 300 NLRB No. 15 (1990), is hereby enforced.   Midlantic Beef and Veal, Incorporated, and its successors and assigns shall comply with the specifications of the NLRB's order.


3
The Clerk is directed to issue forthwith a certified copy of this order to the NLRB in lieu of formal mandate.